Citation Nr: 0523441	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00 20-967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from the rating decision dated in 
January 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which, after 
finding that new and material evidence had been received to 
reopen a claim for service connection for a low back 
disability, denied the reopened claim as "not well grounded."  
The veteran submitted a notice of disagreement, and in 
February 2000, the RO issued a Statement of the Case.  In 
October 2000, the RO received the veteran's substantive 
appeal.  In October 2003, the RO re-adjudicated the veteran's 
claim under the standard for determining whether new and 
material evidence has been received effective August 29, 
2001, and denied the application to reopen the claim, in 
contrast to its January 2000 determination reopening the 
claim under the standard in effect prior to August 29, 2001.

The Board notes at the outset that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which, among other things, eliminated the "not well grounded" 
standard of review for pending claims and appeals.  In a May 
2004 decision, the Board reopened the claim for service 
connection for a low back disability and remanded the claim 
to the RO for further development and adjudication by the RO 
on a de novo basis.  The purposes of the Board's remand have 
been met and the case is ready for appellate review. 

The Board also notes that in January 2003 the RO issued a 
Statement of the Case on 14 separate issues in addition to 
the issue listed on the title page of this Board decision and 
remand.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later. 38 C.F.R. § 20.302(b).  There is 
nothing in the claims file to show that the RO received a 
timely substantive appeal with respect to these additional 14 
issues, or any contention that a timely substantive appeal 
was received.  Accordingly, the Board has no jurisdiction 
over these 14 additional issues.

Finally, pursuant to his request, the veteran was scheduled 
for a Travel Board hearing at the RO in March 2004; however, 
he failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.704(d),(e) (d),(e) (2004).



FINDINGS OF FACT

The service medical records do not show a low back injury or 
disability; the post-service medical evidence does not show a 
low back disability until many years after service; the 
medical evidence does not show a nexus between a current low 
back disability and any incident of or finding recorded 
during such service. 


CONCLUSION OF LAW

Service connection for a chronic low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the RO rating 
decisions, the Statement of the Case; the Supplemental 
Statements of the Case, the May 2004 Board Remand, and the 
letters sent to the veteran by the RO in June 2001, November 
2002, May 2004, and March 2005 adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection for a low back disability, and complied 
with VA's notification requirements.  The Statement and 
Supplemental Statements of the Case set forth the laws and 
regulations applicable to the veteran's claim.  Further, the 
letters from the RO to the veteran noted above collectively 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that she could have the RO 
obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  That is, the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the initial unfavorable decision.  
However, the RO initial unfavorable decision was issued in 
January 2000, months before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the January 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that he wanted VA 
to obtain.  In a letter informing him that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked him to identify all medical 
providers who treated him for a back disability.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the absence of any findings indicative of a low back 
disability during service or for many years thereafter, and 
with no competent evidence suggestive of a nexus between a 
current low back disability and service, there is no duty to 
provide an examination or medical opinion.  Id; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include arthritis, which are manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

There is no medical evidence of a back disability at any time 
during service or for many years thereafter.  The veteran 
alleges that he sustained a low back injury during service, 
but the service medical records show no incident of back 
trauma and the report of his separation examination included 
a normal clinical evaluation of the spine.  It is also 
pertinent to note that, as the appellant is not a combat 
veteran, the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable.

As to the post-service medical evidence, the RO received 
numerous records of treatment for a low back disability dated 
in recent years, beginning in May 1995.  This medical 
evidence shows that the veteran experienced a twisting post-
service back injury while at work and was found to have 
degenerative disc disease in May 1995.  Since that time, the 
degenerative disc disease has progressed, requiring fusion of 
vertebrae and aggressive pain management.  VA and private 
medical records also show a diagnosis of lumbar spondylosis 
with radiculopathy, status post laminectomy in December 2000.  
While there is ample medical evidence of a current low back 
disability, in addition to the fact that the service medical 
records are negative for any pertinent abnormal findings, 
there is no medical evidence or competent opinion that 
suggests a causal link between a current low back disability 
and any incident of or finding recorded during service, to 
include alleged trauma.  

In summary. the service medical evidence does not show a low 
back injury or disability, the post-service medical evidence 
does not reveal a low back disability until many years after 
service, and the medical evidence does not show a nexus 
between a current low back disability and any incident of 
service.  Under these circumstances, service connection for a 
chronic low back disability is not warranted.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for a low back disability must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a low back disability is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


